DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  In claim 19, “19 wherein” should read --18 wherein--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: fastener receiving structure in claim 1, adhesive receiving structure in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “fastener receiving structure” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification refers to stabilization disk 30 as a means for containing adhesive (see para. [0026]). This is understood to correspond to the adhesive receiving structure of claim 2. Stabilization disk 30 includes central fastener penetrating portion 33, which can receive a threaded nut therein, or can have a threaded portion, to receive a fastener such as a screw 12. It would appear the central fastener penetrating portion may correspond to the claimed fastener receiving structure. However, the language of claim 2 and the fact that the initial set of claims utilized reference number 30 to identify the fastener receiving structure would suggest the language “fastener receiving structure” may be intended to refer to the entire stabilization disk 30, not only to the central fastener penetrating portion 33. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, because it is unclear whether the identified claim limitation refers strictly to the central fastener penetrating portion 33, or to the stabilization disk 30 which includes the central fastener penetrating portion 33.
Further, regarding the limitation “adhesive receiving structure” in claim 2, it is unclear whether the corresponding structure is as in para. [0028], i.e. including wall 36, bottom 32 and portion 33, or whether embodiments in which the wall 36 is omitted (as discussed in para. [0034]) are also included within the scope of the claim limitation “adhesive receiving structure”.
Still further, regarding the limitation “means for contacting adhesive”, the specification does not identify a corresponding structure. Claim 19 (which is believed to have been intended to depend upon claim 18) refers to a circular puck shaped cup, i.e. it would therefore seem the claim limitation refers to the stabilization disk 30, which is identified in the specification as the means for containing adhesive. It is however unclear how this limitation therefore differs in scope from the “means for containing adhesive” claimed in the parent application. As best understood, it would seem there is either no difference between means for contacting adhesive and means for containing adhesive, or means for contacting adhesive is a subpart of the means for containing adhesive.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Ireland (US2004/0218371A1) and White (US6347042B1).
Ireland reads on the claims as follows (refer to Figs. 3A, 3D, 5 and 7; limitations not disclosed are crossed out, below):
Claim 1. A method of providing a circuit board mounting location at a point about a location on the circuit board which does not have a fastener receiving hole therethrough, the method comprising the steps of: 
providing a circuit board (lower PCB in Fig. 7) having a front side (upper side of the lower PCB, in Fig. 7), having electronic circuitry (see “electronic components” in para. [0039]) disposed thereon, a back side (lower side of the lower PCB in Fig. 7) opposing said front side, and a perimeter edge; 
providing a fastener receiving structure (surface mounted standoffs; see Figs. 3A, 3D, 5 and 7), with a rigid three dimensional shape; 
coupling the fastener receiving structure to only one of the front side or the back side of the circuit board at a location displaced from all portions of said perimeter edge and where no fastener receiving hole is located through the circuit board (see Figs. 5 and 7); and 
coupling the fastener receiving structure to 
Claim 2. The method of claim 1 wherein said step of providing a fastener receiving structure comprises providing an adhesive receiving structure (see rejection under 35 U.S.C. 112(b)). See adhesive tape 312 in Fig. 3D. Noe that such a tape can also be used for the standoff of Fig. 3A (see para. [0033]).
Claim 3. The method of claim 2 wherein said fastener receiving structure has an interior region (308) with a first thickness characteristic and an attachment portion (302 with 304), with a second thickness characteristic greater than said first thickness characteristic (the height of 308 is smaller than that of 302 plus 304), and said attachment portion is configured to be attached to said circuit board.
Claim 4. The method of claim 3 wherein the rigid three dimensional shape of the fastener receiving structure is concave (see Fig. 3A; if flipping the standoff upside down, the similarity to the stabilization disk 30 is clear, albeit the standoff has a much taller peripheral wall), and the step of coupling the fastener receiving structure to a 
Claim 5. A method of claim 4 further comprising the steps of: using an adhesive (see “solder paste” in para. [0035]; until the solder reflow, the paste inherently acts like an adhesive to some extent, keeping the standoff in place) coupled to said circuit board to perform the step of coupling the fastener receiving structure to the circuit board.
Claim 6. The method of claim 1 wherein said attachment portion is a perimeter portion of said fastener receiving structure. See Figs. 3A and 3D.
Claim 7. The method of claim 1 further comprising a three dimensional rigid portion (308) having one of: a threaded portion for mating with a fastener and a three dimensional hexagonal 
Claim 8. The method of claim 1 wherein said step of coupling the fastener receiving structure to a 
Claim 9. The method of claim 1 wherein said fastener receiving structure has an interior region (308) with a first thickness characteristic and an attachment portion (302 plus 304), with a second thickness characteristic greater than said first thickness characteristic, and said attachment portion is configured to be attached to said circuit board (see Figs. 5 and 7).
Claim 10. A method of providing a circuit board mounting location at a point about a location on the circuit board which does not have a fastener receiving hole therethrough, the method comprising the steps of: 
providing a circuit board (lower PCB in Fig. 7) having a front side, a back side, and a perimeter edge (see Fig. 7); 
providing a fastener receiving structure (standoff 300; see Figs. 3A and 3D) having an interior region (308) with a first thickness characteristic and an attachment portion (302 plus 304), with a second thickness characteristic greater than said first thickness characteristic, and said attachment portion is configured to be attached to said circuit board; 
coupling the fastener receiving structure to only one of the front side or the back side of the circuit board at a location displaced from all portions of said perimeter edge and where no fastener receiving hole is located through the circuit board (see Figs. 5 and 7); and 
coupling the fastener receiving structure to a 
Claim 11. The method of claim 10 wherein said fastener receiving structure comprises a threaded portion (308) configured for mating with a fastener.
Claim 12. The method of claim 11 wherein said threaded portion is integral to said fastener receiving structure (opening 306 is threaded).
Claim 13. The method of claim 11 wherein said threaded portion is a threaded nut rotationally captured (in that the portion 308 comprising the threaded portion is integral with the rest of the fastener receiving structure) in said fastener receiving structure.
Claim 14. The method of claim 11 wherein said step of coupling the fastener receiving structure to the circuit board comprises disposing an adhesive (“solder paste” in para. [0035) on two rigid members (the PCB and the standoff 300).
Claim 15. The method of claim 11 wherein said attachment portion is located at a periphery of said fastener receiving structure. See Figs. 3A and 3D. 
Claim 16. The method of claim 15 wherein said attachment portion is only located at a periphery of said fastener receiving structure. See Figs. 3A and 3D. 
Claim 17. The method of claim 14 wherein said threaded portion is fixed with respect to said fastener receiving structure, before any of said adhesive is on said attachment portion (opening 306 is threaded; see para. [0028]))
Claim 18. A method for mounting a circuit board to a chassis comprising the steps of: providing a circuit board (lower PCB in Fig. 7) having a first side, a parallel second side, and a perimeter edge; 
providing a 
providing a means for contacting adhesive (300 in Figs. 3A and 3D); 
disposing an adhesive (“solder paste” in para. [0035]; alternatively, adhesive tape 312) on a portion of said means for contacting adhesive; 

mechanically coupling (such as using a threaded fastener; see para. [0028]) said means for contacting adhesive to said 
Claim 19. The method of claim 19 wherein said means for contacting adhesive is a circular puck shaped cup.
Claim 20. The method of claim 19 further comprising the steps of providing a bolt (threaded fastener in Fig. 7) and a nut (the threaded opening 306).
Ireland discloses the claimed invention, except the standoff 300 is connected to another PCB (upper PCB in Fig. 7), instead of a chassis.  However, it is known in the art to utilize standoffs to connect a PCB to a chassis. See the White reference showing a standoff 12 connecting a PCB 42 to a reference member 68 which can be a chassis (see “casing” in col. 1, lines 12-15). 
In view of the teachings of Ireland and White, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious the lower PCB of Ireland can instead be attached to a chassis, as the use of standoffs between a PCB and a chassis is conventional in the art. Both the upper PCB of Ireland and the chassis of White are attached to the standoff by means of a screw. Therefore, the attachment technique would remain the same, the only change being the function of the element to which the PCB is connected via the standoff.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 10,729,046. Although the claims at issue are not identical, they are not patentably distinct from each other because patent claims 4-9 anticipate application claim 18, patent claim 5 anticipated application claim 19, and patent claim 6 in view of patent claim 5 renders obvious .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729